[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE MOTION FOR ARTICULATION DATED SEPTEMBER 26, 1991
Paragraphs 7 and 8 are separate, distinct and exclusive of each other; paragraph 7 deals with alimony and paragraph 8 deals with pension benefits.
The above, therefore, is dispositive to defendant's Motion to Strike and Objection to Motion for Articulation dated October 8, 1991 and plaintiff's Objection to Defendant's Motion to Strike dated October 11, 1991.
JOSEPH F. MORELLI STATE TRIAL REFEREE CT Page 9162